DYKMAN, J.
Since we decided to grant a reargument in this case, Margaret H. Dow, one of the infants in whose interests the guardian ad litem made the application for a reargument, has reached her majority, and has employed counsel, who now appear for her, and desire our former decision to stand. As she is one of the parties, we think we should accede to her request. We conclude, therefore, to abide by our former decision upon this appeal, and allow it to remain undisturbed, without further costs.